Citation Nr: 0733707	
Decision Date: 10/26/07    Archive Date: 11/07/07

DOCKET NO.  05-18 204	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for coronary artery 
disease, as secondary to the service-connected disability of 
diabetes type II with minimal cataracts.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.B.Y., Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1967 to March 
1969, including service in the Republic of Vietnam.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision of the 
Buffalo, New York Department of Veterans Affairs (VA) 
Regional Office (RO).


FINDING OF FACT

The competent medical evidence of record does not indicate 
that a medical nexus exists between the veteran's service-
connected type II diabetes and his currently diagnosed 
coronary artery disease.


CONCLUSION OF LAW

The veteran's coronary artery disease is not proximately due 
or the result of his service-connected type II diabetes.  38 
C.F.R. §3.310 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to notify and assist

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, and 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326 (2007).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence that 
the claimant is expected to provide; and (4) request or tell 
the claimant to provide any evidence in the claimant's 
possession that pertains to the claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120-121 (2004) (Pelegrini II).  
This "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002); Quartuccio v. 
Principi, 16 Vet. App. 183, 186-87 (2002).

The United States Court of Appeals for Veterans Claims 
(Court) held in Pelegrini II that VCAA notice, as required by 
38 U.S.C.A. § 5103(a) (West 2002), to the extent possible, 
must be provided to a claimant before the initial unfavorable 
RO decision on a claim for VA benefits.  Pelegrini II, 18 
Vet. App. 112, 119-20 (2004).  See Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  In this case, the veteran was 
provided notice of the VCAA in November 2003, prior to the 
initial adjudication of his claim in the February 2004 rating 
decision at issue.

The VCAA letter summarized the evidence needed to 
substantiate the claim and VA's duty to assist.  It also 
specified the evidence that the veteran was expected to 
provide, including the information needed to obtain both his 
private and VA medical treatment records.  In this way, the 
VCAA letter clearly satisfied the first three "elements" of 
the notice requirement.  Additionally, the letter instructed 
the veteran to "send us any medical reports you have" and 
advised him of the following: "It's your responsibility to 
make sure that we receive all requested records that aren't 
in the possession of a Federal department or agency."  
(Emphasis in original).  These statements satisfy the fourth 
"element" of the notice requirement, in that they informed 
the veteran that he could submit any and all evidence which 
was pertinent to his claim, and not merely that evidence 
requested by the RO.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that, upon receipt of an 
application for a service connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id. at 486.  
Additionally, this notice must state that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is granted.  Id.

In the present appeal, the veteran received Dingess notice in 
March 2006 and February 2007, including as it relates to the 
downstream disability rating and effective date elements of 
his claim.

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained, to the extent possible.  The 
evidence of record includes service medical records, service 
personnel records, VA medical records, and statements from 
the veteran and his representative.  The veteran has not 
indicated that he has any further evidence to submit to VA, 
or which VA needs to obtain.  There is no indication that 
there exists any additional evidence that has a bearing on 
this case that has not been obtained.  The veteran and his 
representative have been accorded ample opportunity to 
present evidence and argument in support of his appeal.  All 
pertinent due process requirements have been met.  See 38 
C.F.R. § 3.103 (2007).

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above, it finds that the development of the 
claim has been consistent with these provisions.  
Accordingly, the Board will proceed to a decision on the 
merits.




Pertinent Laws and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2007).  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be: (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2007).  See Harder v. Brown, 5 Vet. App. 183, 187 (1993).  
Additional disability resulting from the aggravation of a 
non-service-connected condition by a service-connected 
condition is also compensable under § 3.310(b).  See Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).

In order to establish service connection for a claimed 
disability on a secondary basis, there must be: (1) medical 
evidence of a current disability; (2) a service-connected 
disability; and (3) medical nexus evidence establishing a 
connection between the service-connected disability and the 
current disability.  See Wallin v. West, 11 Vet. App. 509, 
512 (1998).

Analysis

With respect to Wallin element (1), medical evidence of a 
current disability, a competent diagnosis of coronary artery 
disease is of record.  See VA Examination Report, April 2003.  
Accordingly, Wallin element (1) is satisfied for the claim.

With respect to Wallin element (2), a service-connected 
disability, the veteran is currently service-connected for 
type II diabetes (at a 20 percent disability rating).  See 
Rating Decision, March 2002.  Wallin element (2) is 
accordingly satisfied for the claim.

With respect to crucial Wallin element (3), the question 
presented, i.e. the relationship, if any, between the 
veteran's claimed disability and his service-connected 
diabetes, is essentially medical in nature.  The Board is 
prohibited from exercising its own independent judgment to 
resolve medical questions.  See Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991).

During an October 2003 VA examination of the veteran's heart, 
the VA doctor did not review the veteran's claims file but 
opined that in cases such as this veteran who has diabetic 
retinopathy and peripheral neuropathy shortly after the 
diagnosis of diabetes, it was at least as likely as not that 
the veteran's coronary artery disease is related to his 
diabetes mellitus. 

Upon review of the claims file, there is no medical evidence 
of any finding or diagnosis of diabetic retinopathy.  In 
November 2003, the VA doctor who performed the October 2003 
examination, was requested to review the veteran's claims 
file and furnish a medical opinion as to the relationship 
between the veteran's coronary artery disease and his 
diabetes.  In a December 2003 e-mail response the VA doctor 
revised his previous opinion stating after reviewing the c-
file, that while vascular complications of diabetes may 
precede the actual onset of diabetes, given the length of 
time between the coronary artery event and the diagnosis of 
diabetes especially in the absence of other vascular 
complications such as retinopathy, it is not as least as 
likely as not that this veteran's coronary artery disease was 
caused by diabetes. 

The Board notes that, in the February 2004 rating decision 
and in the April 2005 statement of the case, the RO erred in 
reporting that two different VA examiners offered the two 
contradictory nexus opinions discussed above.  In fact, it 
was same VA doctor who gave both the October 2003 and the 
December 2003 nexus opinions, thus resolving any controversy 
as to the qualifications of the VA examiner.  Here, it is 
clear that after review of the veteran's claim file, the VA 
examining doctor revised his October 2003 opinion in which he 
incorrectly indicated that the veteran had diabetic 
retinopathy.  The VA physician found that the fact that the 
veteran did not have diabetic retinopathy to be a significant 
factor in his opinion and thus, changed his opinion to the 
negative.

There is no competent medical evidence in the claims folder 
contrary to these findings.  As was described in the Board's 
VCAA discussion above, the veteran has been accorded ample 
opportunity to secure and present medical nexus evidence in 
his favor.  If the veteran felt that the December 2003 VA 
opinion was wrong, he could have submitted another medical 
nexus opinion; he did not do so.  See 38 U.S.C.A. § 5107(a), 
supra.

To the extent that the veteran himself believes that there is 
a medical nexus between his current coronary artery disease 
and his service-connected diabetes, it is now well 
established that lay persons without medical training, such 
as the veteran, are not competent to comment on medical 
matters such as cause of a disability.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992); see also 38 C.F.R. 
§ 3.159 (a)(1) [competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions].

Accordingly, Wallin element (3) has not been met, and the 
veteran's claim of entitlement to secondary service 
connection for coronary artery disease fails on this basis.

In conclusion, for the reasons and bases expressed above, the 
Board finds that the preponderance of the evidence is against 
the veteran's claim of entitlement to service connection for 
coronary artery disease, as secondary to the service-
connected disability of diabetes type II with minimal 
cataracts.  The benefit sought on appeal is accordingly 
denied.




ORDER

Entitlement to service connection for coronary artery 
disease, as secondary to the service-connected disability of 
diabetes type II with minimal cataracts, is denied.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


